DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 23, 2020 has been entered.  
Claims 1 and 21 have been amended.  Claims 3, 7-9, 11, 13-15 and 23-24 remain withdrawn, and claims 1, 4-6, 21, 25 and 28 remain under consideration herein.  Applicant’s amendments and arguments have been thoroughly reviewed, and have overcome the following objections/rejections set forth in the Final Office action:
The objection to the claims, in view of the amendment of claims 1 and 21 to recite “PARI” rather than “PAR1”;
The rejections under 35 USC 112(b) in view of the amendment of independent claim 1 to delete the language “’elevated levels of expression.....as compared to those levels in one or more non-responders to DNA damaging agents”, and of independent claim 21 to delete the language “elevated as compared to those levels in one or more non-responders to DNA damaging agents” (although the new claim language is indefinite for the reasons given below); and
The rejections under 35 USC 112(a), in view of the same amendments referenced above at b. 
Claims 1, 4-6, 21, 25 and 28 remain rejected for the reasons given below.  Any rejections/objections not reiterated in this action have been withdrawn. This action is non-final.
Election/Restrictions
Claims 3, 7-9, 11, 13-15, and 23-24 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 13, 2017.  It is reiterated that the independent claims as amended now require the combination of RAD51, Ku80, BRCA1 and PARI; search and examination was previously extended to this combination.  
Claim Rejections - 35 USC § 112(b)/second paragraph
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-6, 21, 25, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

RAD51, Ku80, BRCA1 and PARI in a biological sample from the patient”.  While it is noted that applicant has amended the claims in order to address claim rejections, the new claim language is indefinite because no point of comparison is provided in the claim against which expression is to be compared to identify establish the “overexpressions” of the genes of the claims, and because neither the specification nor the prior art provide sufficient guidance that would allow one of ordinary skill in the art to identify the boundaries of the claims (as is necessary to ensure that it is clear when the “administering” recited in claim 1 would actually be performed).   More particularly, the specification teaches a variety of types of “overexpression”, which may involve “a reference level representing the same gene or a different gene”, which reference level may be “from a non-cancerous tissue from the same subject’, or a reference level “from a different subject or a group of subjects” without cancer, or “from a non-cancerous tissue of a subject or group of subjects with cancer”, or “an average level of expression determined from a cohort of subjects with cancer or without cancer or include both”; a reference level may also be a single value or a range of values, a normalized, median, or average level, or a level “that is not stable with respect to the tissue or biological sample being tested” (paragraph 65).  While the instant claims must clearly involve some type of “overexpression” relative to something that serves to establish a boundary/threshold for performing the “administering” on the recited patient, given the numerous possible points of comparison disclosed, and the fact that one could readily envision the same gene expression data for the genes of the claims being considered 
Claims 21, 25 and 28 are indefinite over the recitation in independent claim 21 of the limitation “if said human genes are overexpressed....and if the levels of expression of said human genes are not elevated.....” (referring back to the result of the prior “measuring or having measured the levels of expression of the human genes RAD51, Ku80, BRCA1 and PARI in the biological sample”).  While it is noted that applicant has amended the claims in order to address claim rejections, the new claim language is indefinite because no point of comparison is provided in the claim against which expression is to be compared to identify either “overexpressed” genes or gene expression levels that are “not elevated”, and because neither the specification nor the prior art provide sufficient guidance that would allow one of ordinary skill in the art to identify the boundaries of the claims (as is necessary to ensure that it is clear whether a type of “administering” performed is or is not embraced by the claims).  More particularly, the specification teaches a variety of types of “overexpression”/”elevated” expression, which may involve “a reference level representing the same gene or a different gene”, which reference level may be “from a non-cancerous tissue from the same subject’, or a reference level “from a different subject or a group of subjects” without cancer, or “from a non-cancerous tissue of a subject or group of subjects with 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sherman et al (US 7,732,491 B2 [8 June 2010]; cited herein).  
It is reiterated that the language of independent claim 1 is indefinite for the reasons given above, and that it is not clear what constitutes “overexpressions” within any present expression level would inherently meet the claims, as a result of being an “overexpression” with regard to at least some type of reference value). This rejection applies to the claims to the extent that they encompass such an embodiment (which again, appears to be reasonable, given the open ended claim language and lack of any limiting language in the claims or a limiting definition in the specification).
Sherman et al teach treating a human breast cancer patient by administering therapeutically effective amounts of DNA damaging agents, including a PARP inhibitor, as well as radiation (see entire reference, particularly, e.g., the Abstract and the Summary at col 2, lines 11-col 6, line 49, noting, e.g., the disclosure of administering PARP inhibitors and other anti-tumor agents, as well as the administration of radiation, at col 3 line 24-col 4, line 22).  Based on the claim interpretation noted above, the patients taught by Sherman et al inherently meet the requirement for patients having 
With further regard to claim 4, again, the claims encompass any type of elevated/over expression (relative to any selected reference value), and thus Sherman et al also inherently anticipate claim 4.  Regarding claims 5-6, it is reiterated that Sherman et al disclose DNA damaging agents meeting the requirements of both claims (again see, e.g., col 3 line 24-col 4, line 22).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744.  The examiner can normally be reached on Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634